Case 4:17-cv-00186-RLY-DML Document 233 Filed 06/05/19 Page 1 of 3 PageID #: 4463



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                      New Albany Division

  PEOPLE FOR THE ETHICAL
  TREATMENT OF ANIMALS, INC.,

                  Plaintiff

  v.                                                        Civil Action No. 4:17-cv-00186-RLY-DML

  WILDLIFE IN NEED AND WILDLIFE
  IN DEED, INC., TIMOTHY L. STARK,
  and MELISA D. STARK,

                  Defendants

                          DECLARATION OF J. CLAYTON CULOTTA

          I, J. Clayton Culotta, hereby state as follows:

       1. I am counsel for the Defendants Melisa D. Stark and Wildlife in Need and Wildlife in

          Deed, Inc.

       2. I submit this declaration in support of the Defendants, Wildlife in Need and Wildlife in

          Deed, Inc.’s (“WIN”) and Melisa Stark’s, and Timothy Stark’s, Joint Response to

          PETA’s Motion for Sanctions [Doc. 218], Motion for Contempt [Doc. 219], Motion for

          Order Regarding Ownership of Big Cats [Doc. 220] and PETA’s Motion for Order to

          Show Cause Regarding Jeff Lowe [Doc. 221].

       3. Tim Stark appears in this matter pro se, but has reviewed, approved and agreed to the

          factual background, content and argument of the joint response.

       4. This declaration is to authenticate the existence of exhibits attached hereto provided in

          support of and referenced in Defendants Joint Response.

       5. Attached hereto as Exhibit A is a true and correct copy of Mr. Stark’s current Class C

          Exhibitor’s license issued to him by the United States Department of Agriculture.

                                                    1
Case 4:17-cv-00186-RLY-DML Document 233 Filed 06/05/19 Page 2 of 3 PageID #: 4464



     6. On June 3, 2019, I searched the web and found the website for the Wildlife in Need and

        Wildlife in Deed, Inc. A true and correct copy of the tab identified as “About Us” is

        attached hereto as Exhibit B.

     7. Attached here to as Exhibit C are true and correct copies documents evidencing Mr.

        Stark’s transfer of the Big Cats to Jeff Lowe.

     8. Attached here to as Exhibit D is a true and correct copy of Mr. Lowe’s May 22, 2019,

        letter to Plaintiff’s Counsel.

     9. On June 3, 2019, I searched the web and found the website for the People for the Ethical

        Treatment of Animals. A true and correct copy of the tabs identified as “All About

        PETA” attached to the Response as Exhibit E and “Your Search for Tim Stark,” “Your

        Search for Wild Life In Need,” “Your Search for Melisa Stark,” and “Your Search for

        Jeff Lowe” are attached collectively as Exhibit J.

     10. Attached hereto as Exhibit F is a true and correct copy an April 4, 2019, letter Declarant

        received from Plaintiff’s Counsel.

     11. On May 31, 2019, I searched the web and found the website for the United States

        Department of Agriculture. A true and correct copy of the tab identified as “Attending

        Veterinarians” is attached as Exhibit G.

     12. Attached is hereto as Exhibit H is a true and correct copy of the Decision and Order of the

        Secretary of Agriculture In re: Terranova Enterprises, Inc., a Texas corporation d/b/a

        Animal Encounters, Inc., et al., United States Department of Agriculture Before the

        Secretary of Agriculture, Docket Nos. 09-0155 and 10-0418.




                                                   2
Case 4:17-cv-00186-RLY-DML Document 233 Filed 06/05/19 Page 3 of 3 PageID #: 4465



     13. Attached hereto as Exhibit I is a true and correct copy of the Consent Judgment Order

        [Doc. 9], in the matter of People for the Ethical Treatment of Animals, Inc. v. Mobile

        Veterinary Services Equine, Inc. and Ricky L. Pelphrey, 4:18-cv-00163 RLY-DML.

     14. Attached hereto as Exhibit K is a true and correct copy of an email Jeff Lowe forwarded

        to Bonnie Boone with APHIS on May 24, 2019.

     15. On June 3, 2019, I searched the web and found the website for The Wild Animal

        Sanctuary. A true and correct copy of a page identified as “Sanctuary Founder” is

        attached as Exhibit L.

     16. Attached hereto as Exhibit M is a true and correct copy of an email string between Tim

        Stark and Plaintiff’s Counsel between February 4, 2019 and February 11, 2019.

     17. Attached hereto as Exhibit N are true and correct copies of excerpts from Melisa Stark’s

        April 12, 2019 deposition transcript.

     18. On June 5, 2019, I searched the web and found the website for the Oklahoma Secretary of

        State Business Search. A true and correct copy of the search for “Red River Safari” is

        attached hereto as Exhibit O.

        Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

     and correct to the best of my knowledge.

        Thus done and signed this 5th day of June 2019, in New Albany, Indiana.

                                                     s/ J. Clayton Culotta
                                                     J. Clayton Culotta
                                                     Bar No. 26733-11
                                                     815 E. Market Street
                                                     New Albany, IN 47150
                                                     Telephone No. (812) 941-8886 Ext. 24
                                                     Facsimile No. (812) 941-8883
                                                     clayculotta@culottalaw.com




                                                 3
